Citation Nr: 1707631	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-31 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for right knee DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from March 1983 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied disability ratings in excess of 10 percent for the appellant's service-connected hypertension and right and left knee DJD.

These disabilities were service-connected at 10 percent effective April 1, 1999, in an unappealed February 2001 rating decision.  The appellant filed a claim for increased ratings in November 2010.  The RO issued a rating decision continuing all disability ratings at 10 percent in December 2011.  The appellant filed a timely Notice of Disagreement (NOD) and new evidence in July 2012.  The RO issued a Statement of the Case (SOC) in September 2012, which again denied entitlement to ratings in excess of 10 percent for the appellant's service-connected hypertension and right and left knee DJD.  The appellant filed a VA Form 9 in November 2012 and the RO issued a Supplemental Statement of the Case (SSOC) in September 2016.

In connection with his appeal, the appellant requested a hearing before a Veterans Law Judge.  In December 2016, however, the appellant withdrew his hearing request and asked that his case be forwarded to the Board for a decision.  

The issues of entitlement to disability ratings in excess of 10 percent for DJD of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The appellant's hypertension has been manifested by diastolic pressure predominantly below 110 and systolic pressure predominantly below 200 during the entire period of the claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  In a November 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. §3.159(b) (1) (2016).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records, and all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2), (3) (2016). 

The appellant has also been afforded adequate VA medical examinations in connection with his claim for a higher disability rating for hypertension.  The Board finds that the reports of these examinations provide the necessary medical opinions as well as sufficient findings for the pertinent schedular criteria.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2016); see also Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, the appellant has not argued that his service-connected hypertension disability has increased in severity since he was last examined for VA compensation purposes in August 2016.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

III.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b) (West 2014).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

IV.  Entitlement to a Rating in Excess of 10 Percent for Hypertension

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Blood pressure readings list the systolic pressure before the diastolic pressure.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for hypertension.

The appellant's diastolic pressure has not been found to be predominantly 110 or more, nor has his systolic pressure been found to be predominantly 200 or more, during the pendency of the claim.  The appellant's blood pressure readings taken at his January 2011 VA Examination were 150/72, 152/70, and 150/72.  The average reading was 151/72.

At an April 2012 primary care consultation at the Little Creek Naval Clinic, the appellant stated that his blood pressure readings taken at home were in the 70s for diastolic pressure and in the 150s for systolic pressure.  

During a January 2013 appointment at the Naval Medical Center Portsmouth, the appellant stated that he once documented his blood pressure at home with diastolic pressure of 110 and systolic pressure of 170.  During that appointment, the appellant's blood pressure was 138/80.  

At the appellant's August 2016 VA Examination, the blood pressure readings taken were 180/86, 178/88, and 188/92.  The average reading was 184/89.  It was also noted by the examiner that the appellant did not have any history of diastolic pressure predominantly above 100.  

There is no evidence before the Board showing that the appellant's blood pressure has increased further since August 2016.

The appellant is competent to report his at-home blood pressure readings.  However, despite his apparent one-time, at-home diastolic pressure reading of 110 in January 2013, there is a preponderance of evidence that the appellant's diastolic pressure was not predominantly 110 or more.  The single at-home reading does not provide a basis upon which to award a rating in excess of 10 percent, given the repeated blood pressure tests otherwise documented in the record.  McCarroll v. McDonald, 28 Vet. App. 267, 274 (2016) (holding that a single diastolic blood pressure reading of 100 does not demonstrate a history of diastolic pressure "predominantly" of 100 or more, as required by Diagnostic Code 7101).  The next-highest diastolic pressure reading was 92, which did not occur until August 2016.

Comparing the appellant's 2011 and 2016 diastolic pressure and systolic pressure readings, the appellant's blood pressure appears to have increased.  However, his blood pressure readings do not meet the requirements for a 20 percent rating for hypertension at this time.  The Board's finding does not preclude entitlement to a higher disability at a later date, should the appellant's blood pressure readings be found to meet the criteria for a higher rating at such time.

V.  Extraschedular Consideration and TDIU

The Board has considered referral of this case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in this paragraph, an extraschedular evaluation commensurate with average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After reviewing the record, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected hypertension is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The appellant has not specifically contended otherwise.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the appellant's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology, including the need for anti-hypertensive medication.  McCarroll, 28 Vet. App. at 271 (holding that Diagnostic Code 7101 specifically contemplates the effects of medication).  The Board has considered the appellant's contentions to the effect that his blood pressure medication has resulted in symptoms or conditions such as headaches, skin complaints, pain and swelling in the joints, and diabetes mellitus or sugar in the urine.  The record on appeal, however, indicates that the appellant is separately service-connected for migraines and right and left knee disabilities and his symptoms of headaches and knee pain have been considered in assigning the compensable evaluations for those disabilities.  Moreover, the RO has specifically denied service connection for folliculitis barbae, right ankle, left ankle, and low back conditions (to include pain and swelling), and diabetes mellitus, to include as secondary to hypertension, in prior unappealed rating decisions.  The record contains no further indication that the appellant's claimed symptoms are part and parcel of his service-connected hypertension, rather than separate disabilities.  As such, the Board concludes that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Thus, no extraschedular referral is required.  In any event, the Board notes that the record demonstrates that the appellant's service-connected hypertension does not markedly interfere with his employment, nor does it require frequent periods of hospitalization.  Neither the appellant nor his representative has argued otherwise.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  In this case, however, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of his service-connected disabilities, consideration of a TDIU is not warranted.  There is competent and credible evidence that the appellant is employed.  There is no evidence that the position is not substantially gainful.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

VI.  Conclusion

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the appellant's service-connected hypertension.  


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.


REMAND

Recently, the U.S. Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59 (2016), joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The August 2016 VA examination report did not include range of motion findings on both active and passive motion in both weight-bearing and nonweight-bearing positions.

During the August 2016 VA examination, the appellant reported having flare-ups of his knee disabilities.  The appellant is competent to report the loss of range of motion that he experiences during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.2 (2016).  The examiner stated that the appellant's flare-ups could not be described in terms of range of motion, but did not explain why.  The examiner did not express an opinion as to what additional limitation of function is a result of repetitive motion over a period of time.

The appellant reported that he was seen by an emergency department in April 2014 for pain in his right knee and that he was diagnosed with meniscus tears in both knees after an MRI was taken in May 2014.  The RO noted these facts in the SSOC; but it appears these records are not in the appellant's case file.  These records should be obtained and associated with the claims file on remand.

The appellant has reported that his knees lock up, buckle, and give out, and that these events can cause him to fall.  The appellant is competent to report these symptoms and events.  The appellant has also reported that he uses a cane for ambulation due to knee pain and lack of stability, knee pads daily, and orthotics.  The appellant also submitted a statement by a friend, a fellow Navy veteran, which described observations of the appellant limping, walking with a cane, and nearly falling from his knees buckling.  Given these reports of possible knee instability, knee locking, and the reports of meniscus issues, further examination is required.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary information and authorization from the appellant, undertake reasonable efforts to obtain clinical records of treatment corresponding to the appellant's reported April 2014 emergency room visit and May 2014 MRI which reportedly identified bilateral torn menisci.  

2.  Schedule the appellant for a VA medical examination to clarify the severity of his service-connected right and left knee disabilities.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected right and left knee disabilities, to include any arthritis and/or meniscal pathology, as well as any limitation of motion, instability, subluxation, locking, pain or effusion.  

The examination report should include the range of motion of the right and left knee in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A clear rationale for all opinions must be provided.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the appellant and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


